Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act) Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer, and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the Court on October 12,1977, the Court finds as follows that: 1. Joliet Police Sgt., Edward Gora, died February 14, 1976, at Silver Cross Hospital, Joliet, at the age of 46. 2. He was stricken with a heart attack, in a restaurant, on Saturday, December 30, 1975, while off-duty out of police uniform, and not within his regularly assigned police employment; and he was hospitalized from said date until his death; 3. The death certificate submitted by the Claimant recites the immediate cause of death as “acute coronary thrombosis, due to or as a consequence of obstructive lung disease” with other significant conditions recited as “recent acute coronary.” 4. Section 2, subparagraph (e) of the Act provides, in relevant part, that “killed in the line of duty” means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer ... if the death occurs within one year from the date of the injury received and if that injury arose from violence or other accidental cause.” 5. Sgt. Gora was not killed in the line of duty as defined in the Act. It is hereby ordered, by reason of the foregoing, that the claim for benefits by Shirley M. Gora, pertaining to the death of her husband, Edward A. Gora, be, and the same is hereby denied.